DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
Claim 17 recites “a computer readable storage medium”. Claim 17 does not recite the computer readable storage medium being non-transitory. However, the specification recites in [0018] “As defined herein, a "computer readable storage medium" is not a transitory, propagating signal per se.” and in [0073] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”. Therefore, in claim 17 the computer readable storage medium is interpreted as being non-transitory. The same interpretation applies to claims 18-20 for being dependent claims of claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11-16, and 19-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-8, 11-16, and 19-20 each recites the limitation "the at least one action" in line 1 (of each claim).  There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 7-11, and 15-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 
Step 1: The claims are within a statutory category eligible for patent protection: process (claims 1-8), machines (claims 9-16), manufactures (claims 17-20), and compositions of matter. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A method, comprising: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating … a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and r  esponsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value (which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper)), … communicating an … message to a medical practitioner, the … message comprising [a request for] … the medical practitioner provides advisement information, receiving … the advisement information from the medical practitioner, and communicating to the user an … message comprising the advisement information (which is directed to the abstract idea of Certain Methods of Organizing Human Activity).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “using a processor”, “hyperlink to a webpage”, “via the webpage”, recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component -- see MPEP 2106.05(f); Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – see MPEP 2106.05(d). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “using a processor”, “hyperlink to a webpage”, “via the webpage” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f); Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – which the courts have found to be well-understood routine conventional activity in sufficient to render the claims as directed to significantly more than the judicial exception -- see MPEP 2106.05(d).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2 
	Step 2A, prong one: The claim recites: The method of claim 1, further comprising: determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3 
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 7
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “suggesting” includes mental ideas in the human brain such that it encompasses a human thinking of an alternative travel plan for themselves based on what they know about the situation. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8
	Step 2A, prong one: The claim recites: The method of claim 1, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “scheduling” includes mentally noting when to do something.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 9 (Independent) 
	Step 2A, prong one: The claim recites: A system, comprising: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value (which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper)), … communicating an … message to a medical practitioner, the … message comprising [a request for] … the medical practitioner provides advisement information, receiving … the advisement information from the medical practitioner, and communicating to the user an … message comprising the advisement information (which is directed to the abstract idea of Certain Methods of Organizing Human Activity).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “a processor programmed to initiate executable operations comprising”, “hyperlink to a webpage”, “via the webpage“, recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component -- see MPEP 2106.05(f); Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – see MPEP 2106.05(d). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “a processor programmed to initiate executable operations comprising”, “hyperlink to a webpage”, “via the webpage“ amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – which the courts have found to be well-understood routine conventional activity in sufficient to render the claims as directed to significantly more than the judicial exception -- see MPEP 2106.05(d).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 10 
	Step 2A, prong one: The claim recites: The system of claim 9, the executable operations further comprising: determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 15
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “suggesting” includes mental ideas in the human brain such that it encompasses a human thinking of an alternative travel plan for themselves based on what they know about the situation. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 16
	Step 2A, prong one: The claim recites: The system of claim 9, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “scheduling” includes mentally noting when to do something.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 17 (Independent) 
	Step 2A, prong one: The claim recites: … including: determining an intent by a user to travel; identifying a geographic location to which the user intends to travel; identifying medical information pertaining to the user; identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings; creating a health impact model for the user, the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user, and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location, the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user using a cognitive analytics system; based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value (which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper)), … communicating an … message to a medical practitioner, the … message comprising [a request for] … the medical practitioner provides advisement information, receiving … the advisement information from the medical practitioner, and communicating to the user an … message comprising the advisement information (which is directed to the abstract idea of Certain Methods of Organizing Human Activity).  
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations”, “hyperlink to a webpage”, “via the webpage”, recited at a high –level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component -- see MPEP 2106.05(f); Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – see MPEP 2106.05(d). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The “A computer program product, comprising: a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations”, “hyperlink to a webpage”, “via the webpage” amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Furthermore, the “automatically communicating an electronic message”, “the electronic message comprising a hyperlink”, “receiving via the webpage”, “communicating to the user an electronic message” amount to receiving and transmitting data over a network – which the courts have found to be well-understood routine conventional activity in sufficient to render the claims as directed to significantly more than the judicial exception -- see MPEP 2106.05(d).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 18 
	Step 2A, prong one: The claim recites: … of claim 17, … further comprising: 8 of 15Application No. 15/917,754 determining whether the geographic location is a location where the user has traveled to at least a threshold number of times over a past particular time frame; wherein the identifying the conditions at the geographic location is responsive to determining that the location is not where the user has traveled to at least the threshold number of times over the past particular time frame which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 19 
	Step 2A, prong one: The claim recites: … of claim 17, wherein the at least one action comprises: determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 20
	Step 2A, prong one: The claim recites: … of claim 17, wherein the at least one action comprises automatically scheduling alternative travel plans for the user, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The BRI of “scheduling” includes mentally noting when to do something.
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations have not already been addressed for the parent claim(s). Accordingly, the claim lacks any additional elements that integrate the abstract idea into a practical application because no additional elements impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim lacks any additional elements not already addressed for the parent claim(s). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f) – including receiving and transmitting data over a network – see MPEP §2106(d). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Therefore, claims 1-20 are rejected under §101 as directed to unpatentable subject matter. Appropriate corrections are required.


PRIOR ART
Response to Arguments
Applicant’s arguments filed 5/23/2022 with respect to claim(s) 1-20 have been considered but are not persuasive in view of the new grounds of rejection presented below. In Re pages 11-12, applicant argues that independent claims 1, 9, and 17 patentably distinguish over the prior art because:
The cited passages of Zamer, Cahan and Ahmed do not disclose "responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically communicating an electronic message to a medical practitioner, the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving via the webpage the advisement information from the medical practitioner, and communicating to the user an electronic message comprising the advisement information."

This is unpersuasive because (1) it is a conclusory argument lacking any evidence or rationale supporting the position and therefore does not require further response; and (2) newly applied references (necessitated by amendment) Sullivan and Church disclose the portions of this limitation not covered by the previously applied art. The detailed rejection below clearly explains this. 
Re page 12, applicant argues that the remaining claims are allowable by virtue of their dependence upon underlying base claim(s) discussed above. 
Examiner disagrees. Since applicant’s arguments regarding the independent claims have been shown above to be unpersuasive, the dependent claims are therefore not allowable based upon their dependence upon these claims. Applicant’s arguments have been fully considered and are not persuasive. All pending claims are properly rejected, as presented in detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zamer (US 2016/0063215) in view of 
Cahan (US 2017/0351832) further in view of
Ahmed (“Cognitive Computing and the Future of Health Care”) further in view of
Sullivan (US 2004/0172284) further in view of
Church (US 2012/0130742).

Claim 1 (Independent)
Zamer discloses a method comprising: 
determining an intent by a user to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location); 
identifying a geographic location to which the user intends to travel (Figure 1-step 104 discloses determining (identifying) user’s will (intent) to travel to a new location and Figure1-step 106 discloses retrieving (identifying) health situation (conditions impacting health) at the new location (geographic location). This corresponds to identifying the geographic location to which the user intends to travel and to retrieve the conditions impacting health for that location);
identifying medical information pertaining to the user (Figure 1-step 102 and Figure 3 disclose compiling (identifying) medical profile (medical information) for the user); 
identifying conditions at the geographic location, to which the user intends to travel, that impact health of human beings (Figure 1-step 106 discloses retrieving (identifying) health situation (conditions impacting health of human beings) at the new location (geographic location) that the user is traveling to, Figure 6 and the Modified Figure 6 below show another example of the same concept); 

    PNG
    media_image1.png
    639
    669
    media_image1.png
    Greyscale

Modified Figure 6
creating, using a processor (Figure 13 (1304) and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.),” disclose the use of processor in creating the model), a health impact model for the user (Figure 1 shows a model where the inputs are user’s medical profile (medical information) and the location’s health situation information (conditions) with the output being travel health recommendation (action)), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings and the identified medical information pertaining to the user (See e.g. Figure 1, steps 106 and 102 which disclose retrieving (incorporating) health situation information (identified conditions that impact health of human beings) at the new location (geographic location) and compiling (incorporating) medical profile (identified medical information) for (pertaining to) the user, the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user (See e.g. Figure 1-step 108 which discloses comparing (analyzing) health situation information (identified conditions) at the new location (geographic location) with medical profile (identified medical information) for (pertaining to) the user), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user (See e.g., Figure 1-step 110 which discloses performing health action for the new location, this correspond to first determining the anticipated health impact on the user of the geographic location’s conditions before performing the health action which is evident in Figure 5 and [0049-0050]: “…a health situation/medical profile analysis message 506 informing the user that their travel health status has been determined with regards to the current health situations determined at the new location” i.e., the travel health status (anticipated health impact) of the user is determined based on the user’s medical profile (identified medical information pertaining to the user) and the current health situations (identified conditions) at the new location (geographic location)).
Zamer does not appear to explicitly recite:
simulating the health impact of the identified conditions on the user using a cognitive analytics system;
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location; 
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold value; and 
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically communicating an electronic message to a medical practitioner, the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving via the webpage the advisement information from the medical practitioner, and communicating to the user an electronic message comprising the advisement information.
Cahan discloses:
creating, using a processor (e.g. ¶61 or ¶66), a health impact model for the user (e.g. ¶5: patient health risk module that learns health risk models or ¶¶7-17), the health impact model incorporating the identified conditions at the geographic location that impact health of human beings (e.g. ¶29: data affecting any health risks that affect the general health or physical state of individuals at various locations across the geographical area … health risk prevalence module can take into account factors that affect both individuals in general as well as individuals with specific medical conditions or ¶53: in Chengdu, hotel should be booked in the eastern suburbs as the eastern winds carry the smog away from eastern neighborhoods … When visiting the Longsheng Rice Terraces refrain from eating pickled fish which may harbor intestinal parasites or ¶¶54-55) and the identified medical information pertaining to the user (e.g. ¶¶5-6: crowd sourced disease prevalence data … crowd-sourced data … allows an individual or user to update the system when having symptoms and associate those with the location where the user is and the travel history directly … Distributed individual or crowd based data collection facilitates early detection of outbreaks or ¶10: obtain personal health status data for a given individual or ¶36: personal health status data … not limited to, individual demographical data and individual clinical or health data or ¶37: allergies, broken limb, pregnancy, degenerative disease, etc. or ¶54: considering the individual’s COPD or ¶¶12,17-19 or Figure 3 item 310: Obtain personal health status data for given individual; EN: The system collects personal health status data from many individuals to create crowd sourced data), the health impact model analyzing the identified conditions at the geographic location in a context of the identified medical information pertaining to the user (e.g. ¶29: take into account factors that affect both individuals in general as well as individuals with specific medical conditions or ¶31: individual health risk prevalence data obtained over time from individuals located at specific locations with the geographical region or who traveled through a given location in the geographical location … obtained and continuously updated over time …. Individual can report on current conditions at that location or on a current or recent health event experienced or witnessed by that individual or ¶32: data are then combined or further aggregated and communicated to a health risk prevalence forecasting module or ¶54: taking a bus from Ludhiana to Kashmir, shortest bus route travels a high altitude mountain pass, considering the individual’s COPD the application suggests taking a different bus that will take a little longer but will not expose Bob to low oxygen pressure), and the health impact model determining an anticipated health impact on the user of the identified conditions at the geographic location based on the identified conditions at the geographic location and the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user (e.g. ¶52: given individual has chronic obstructive pulmonary disease (COPD) and has a proposed travel itinerary covering western China and northern India. A plurality of health risk prevalence level maps are generated including a live disease prevalence map, a weather map (including SMOG pollution in China and information on the direction of prevailing winds), a pollution map showing the location of local pollution sources including, for example, chemical sources and coal factories, a geographical features map showing, for example, altitude information, a food warning map showing local food warning information and a health services map showing the location of third party health services links or ¶54: passing through India, the individual has proposed a travel itinerary that takes a bus from Ludhiana to Kashmir. An application on the individual's mobile computing device displays the shortest bus route and points out that there is an 8,500 feet high mountain pass. Considering the individual's COPD, the application suggests taking a different bus that will take a little longer but will not expose Bob to low oxygen pressure. When in Kashmir, the application alerts the individual to a dust storm that will take place in a couple of days and provides suggestions on what to do when it comes, e.g., travel 50 miles to the north or visit indoor attractions such as an ancient palace or Figure 3 item 314: Generate a personal health risk vulnerability model for the given individual);
based on the analyzing by the health impact model, assigning a score to the anticipated health impact on the user of the identified conditions at the geographic location (e.g. ¶7: outputs … a personal travel health vulnerability score or ¶10: individual health risk probability for succumbing to each health risk is determined for the given individual and all health risks. In addition, a projected health risk prevalence level over time at each one of the plurality of locations within the geographical area is determined for each health risk. the individual health risk probability for succumbing and the projected health risk prevalence level for all health risks, all locations contained in the portion of the geographical of the proposed travel itinerary and the given time duration of the proposed travel itinerary or ¶¶37-41: generate … an individual health risk probability for succumbing to each health risk … health status factors can be assigned weights for each health status factor …. The probability of risk of succumbing for a given individual is expressed …. Determine for each health risk a projected health risk prevalence level over time at each one of the plurality of locations … generated expressed for each health risk …. Time-varying and space-varying prevalence level function for health risk … individual health vulnerability module uses the individual health risk probability for succumbing and the projected health risk prevalence level for all health risks as well as the proposed travel itinerary, i.e., all locations contained in the portion of the geographical of the proposed travel itinerary and the given time duration of the proposed travel itinerary to generate a personal health risk vulnerability model. The health risk vulnerability model is used to determine an overall health risk vulnerability level value, V.sub.m, for the given individual m. The overall health risk vulnerability level value is determined by calculating the personal health risk vulnerability model for all health risks, each leg or the proposed travel route or location within the geographical area and the entire time period covered by the travel itinerary);
determining whether the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeds a threshold (e.g. ¶34: visual indications of prevalence levels that warrant consideration … flags for a specific region under a heat advisory or a specific region experiencing an infectious disease outbreak, geographical feature such as high altitude, current condition affecting sanitary conditions such as flooding or ¶36: In addition to the health risk prevalence level maps … provide an individualized health risk vulnerability level recommendation for travel itineraries and travel routes within and through the geographical area. An individualized recommendation requires information regarding how a given individual responds to exposure to any given health risk. Therefore, the individual health risk module also obtains personal health status data 120 for a given individual or for a plurality of individuals ... As the health risk prevalence levels vary both temporally and spatially, the health risk module obtains a proposed travel itinerary 118 for each individual. The proposed travel itinerary covers at least a portion of the geographical area over a given time duration or ¶¶37-41; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have understood a threshold would be needed to determine what risk levels required “flags” as warranting consideration);
responsive to the score assigned to the anticipated health impact on the user of the identified conditions at the geographic location exceeding the threshold value, automatically … communicating to the user an electronic message comprising advisement information (e.g. ¶41: proposed travel itinerary overall vulnerability level value is communicated to a health risk prevention and control advisor module 132 and a travel itinerary optimizer module 130, which includes a travel route optimizer module and a travel time optimizer module, i.e., modules that can optimize both the spatial and temporal aspects of the travel itinerary. These modules work together to provide a personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route and the timing or duration of travel. These recommendations are made to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamer to incorporate simulating the health impact on the user, assigning a score/level to the health impact on the user, and based on the score automatically modifying actions for the user as taught by Cahan for the benefit of minimizing the vulnerability level for the user (Cahan especially e.g. ¶¶40-43). 
The combination of Zamer and Cahan fails to explicitly recite:
using a cognitive analytics system;
message to a medical practitioner, the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving via the webpage the advisement information from the medical practitioner, and it being the advisement information from the medical practitioner that is communicated to the user when communicating to the user an electronic message comprising the advisement information.
Ahmed discloses:
creating, using a processor (e.g. p. 6: cognitive computing or pp. 7-8: computers or p. 8: architecture known as Watson … Watson Health Cloud platform), a health impact model for the user (e.g. p. 6: provides individuals with the insights they need to understand their health and receive truly personalized care … modeling or p. 9: create a patient “virtual advisor”), the health impact model incorporating the identified conditions … that impact health of human being and the identified medical information pertaining to the user, the health impact model analyzing the identified conditions (e.g. p. 9: personalized patient care by enabling individual health information to be securely connected … virtual advisor will mine … detailed information on more than 70 cancer topics, including health lifestyles, risk reduction, and early detection … anticipate the needs of people with different types of cancers, at different stages of disease, and at various points in treatment … dynamic and … increasingly personalized … a person with breast cancer experiencing unusual levels of pain could ask what might be causing her pain … respond with information on symptoms and self-management options associated with her current and future phases of treatment) …, and the health impact model determining an anticipated health impact on the user of the identified conditions … based on the identified conditions …, the identified medical information pertaining to the user by simulating the health impact of the identified conditions on the user using a cognitive analytics system (e.g. Figure 1 and the associated discussion or p6: cognitive computing or p8: Watson Health Cloud platform or p9: personalized patient care … advisor will anticipate the needs of people with different types of cancers, at different stages of disease, and at various points in treatment … dynamic and … increasingly personalized … a person with breast cancer experiencing unusual levels of pain could ask what might be causing her pain … respond with information on symptoms and self-management options associated with her current and future phases of treatment, based on the experiences of women with similar characteristics).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Cahan to the analyzing performed using cognitive analytics as taught by Ahmed for the benefits of anticipating the needs of people with different medical conditions at different stages and at various points in treatment, becoming increasingly personalized as individuals engage with it, effectively becoming smarter each time it is used (Ahmed especially e.g. p. 9). 
The combination of Zamer and Cahan and Ahmed fails to explicitly recite:
message to a medical practitioner, the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving via the webpage the advisement information from the medical practitioner, and it being the advisement information from the medical practitioner that is communicated to the user when communicating to the user an electronic message comprising the advisement information.
Sullivan discloses:
responsive to exceeding a threshold value, automatically communicating an electronic message to a medical practitioner the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving via the webpage the advisement information from the medical practitioner (e.g. ¶43: generate a message … text message may indicate to the physician associated that the data is awaiting the physicians review … message prompting the physician to review the data by logging into the website operated by the server or ¶45: preset threshold ranges used to determine a priority level (e.g. high priority if the data is outside the range) and a corresponding escalation protocol … an action column indicated whether the submitted data has been reviewed (view orders link) or ¶47: After reviewing the information, the physician provides instructions for next order or ¶49: instruction for modification to the patients treatment regimen or ¶50: physician may specify medication dosing orders for the patient, enter any comments; Also see ¶¶64-65).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Cahan and Ahmed to notify a physician for next steps when data exceeds a threshold as taught by Sullivan for the benefit of a more automated approach to managing medical information and reducing the time burden on healthcare providers (Sullivan especially e.g. ¶¶2,5). 
The combination of Zamer and Cahan and Ahmed and Sullivan fails to explicitly recite:
the advisement information from the medical practitioner that is communicated to the user when communicating to the user an electronic message comprising the advisement information.
Church discloses:
automatically communicating an electronic message to a medical practitioner, the electronic message comprising a hyperlink to a webpage where the medical practitioner provides advisement information, receiving vie a the webpage the advisement information from the medical practitioner, and communicating to the user an electronic message comprising the advisement information [from the medical practitioner] (e.g. ¶69: Doctor-user B may be notified, securely e-connect to the website, and agree to e-consult. Doctor-user B may answer the question responding in optional textual, auditory (uploaded audio files, online voice communications), visual (uploaded photos and/or video and/or online video conferencing) or a combination of the modes. Patient-user A may be notified, securely e-connect to the website, and access (read) the answer or Figures 1, 2 and the associated discussion).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamer and Cahan and Ahmed and Sullivan to incorporate doctor advisement being communicated to the patient user as taught by Church for the benefits of enhancing communication between doctor and patient with communication enhancements that result in lower long-term costs and improved health outcomes (Church especially ¶13). 
This combination uses cognitive analytics (Ahmed p. 9) to determine personalized health impact relevant to a user’s specific health condition (Cahan e.g. ¶¶26,29,37-41; Ahmed e.g. p. 9) based on the current conditions at the geographic location (Zamer e.g. ¶49, Figures 1,5,6; Cahan e.g. ¶¶5-6,31,36-37,52-54), the medical information of the user (Cahan e.g. ¶¶5-6,26,29,37-41; Ahmed e.g. p. 9) and determines and communicates travel itinerary overall vulnerability level and whether the level of vulnerability is high enough (i.e. threshold) to require action (Cahan e.g. ¶¶5-6,29-31,41), prompts a physician to review data when a threshold is exceeded and provide advice for next steps such as medication dosing changes and/or comments (Sullivan e.g. ¶¶43-50), and communicates the advice from the physician to the user (Church e.g. ¶69) to the communication to the user being to lower the overall vulnerability level (Cahan e.g. ¶41).

Claim 9 (Independent)
Claim 9 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Ahmed further in view of Sullivan further in view of Church), in which additionally:
Zamer further discloses: a system, comprising: a processor programmed to initiate executable operations comprising (Figure 13 and [0073]: “In accordance with various embodiments of the present disclosure, computer system 1300, such as a computer and/or a network server, includes a bus 1302 or other communication mechanism for communicating information, which interconnects subsystems and components, such as a processing component 1304 (e.g., processor, micro-controller, digital signal processor (DSP), etc.)” discloses the system is comprising of a processor).


Claim 17 (Independent)
	Claim 17 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1 (Zamer in view of Cahan further in view of Ahmed further in view of Sullivan further in view of Church), in which additionally:
Zamer further discloses: a computer program product, comprising a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations ([0063]: “The user devices 1102, medical service provider devices 1104, location/treatment tracking device(s) 1105, payment service provider device 1106, account provider device 1108, and/or system provider device 1109 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein” and [0078]: “Received program code may be executed by processor 1304” disclose an article of manufacture comprising of computer readable mediums (computer readable storage mediums), processors, program code and their execution (executable program codes) by processor (data processing system) to implement the various steps).

Claims 2, 10, and 18
In the combination above, Zamer further discloses: further comprising:
determining whether the geographic location is a location normally visited by the user ([0036]: “the system provider device 202 may then determine that that location is a new location if that location is more than a predetermined distance from the home location associated with the user.” discloses if the location is more than a predetermined distance from home then the system determines it to be a new location i.e., a location not normally visited by the user);
wherein the identifying the conditions at the geographic location is responsive to determining that the location is not normally visited by the user ([0021]: “The systems and methods of the present disclosure operate to determine when a user is traveling away from their home location to a new location and, in response, determine possible health situations at the new location.” discloses the system determines (identify) possible health situations (the conditions) at the new location (geographic location) in response to when the user travels away from home to a new location (location not normally visited by the user)).

Claims 3, 11, and 19
In the combination above, Zamer further discloses: wherein the at least one action comprises: 
determining an anticipated impact of at least one medication at alleviating or mitigating the anticipated health impact on the user of the identified conditions at the geographic location by performing an analysis of the at least one medication in a context of the identified conditions at the geographic location and the medical information pertaining to the user (Figure 5 discloses recommending different vaccines and malaria meds (medication) for the user based on the user’s medical profile(medical information pertaining to the user) and the conditions present in India (identified conditions at the geographic location), and [0021]: “a user traveling to a new location away from their home location may have their travel health status determined, updated, monitored, and managed so that the user will be prepared for traveling to the new location without experiencing negative health effects.” discloses determining travel health status of the user at a new location (i.e., determining the health impact of the identified conditions at the geographic location for the user) and taking actions to prevent experiencing negative health effects (i.e., taking actions for alleviating or mitigating the anticipated health impact). This indicates an analysis of the action of taking different vaccines and malaria meds, as recommended in Figure 5, is performed to determine their anticipated impact at alleviating or mitigating the anticipated health impact on the user in preparing the user from not experiencing the negative health impact). 

Claims 4 and 12
In the combination above, Zamer further discloses: wherein the at least one action comprises: 
automatically initiating an order for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu vaccine for the user to the provider with whom the scheduling is done, this means automatically scheduling for a flu shot (medication) will also automatically initiate the order for the flu shot (medication)), the at least one medication for the user selected to alleviate or mitigate the anticipated heath impact on the user of the identified conditions at the geographic location (Figure 6 discloses recommending flu shot (medication) for the user at least 3 weeks prior to the trip to alleviate or mitigate the anticipated health impact of flu outbreak (identified conditions) in Seattle, WA (geographic location)); and
automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).

Claims 5 and 13
In the combination above, Zamer further discloses: 
automatically creating a prescription for the at least one medication for the user ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling for a flu shot (medication). Automatically scheduling for a flu shot will automatically send the need for a flu vaccine for the user to the provider with whom the scheduling is done, this means automatically scheduling for a flu shot (medication) will also automatically create an order (prescription) for the flu shot (medication)), the at least one medication for the user selected to alleviate or mitigate the anticipated health impact on the user of the identified conditions at the geographic location (Figure 6 discloses recommending flu shot (medication) for the user at least 3 weeks prior to the trip to alleviate or mitigate the anticipated health impact of flu outbreak (identified conditions) in Seattle, WA (geographic location)); and
automatically scheduling the at least one medication to be delivered to the user or available for pickup by the user at the geographic location ([0051]: “the system provider device 202 has accessed a calendar in the user device 208 of the user and determined time windows in the user's schedule that are free. The system provider device 202 has also accessed a flu shot provider in the home location (or current location) of the user, determined times at which flu shots may be purchased and received, and determined a match between those times and the free time windows in the user's calendar. As such, the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location.” discloses automatically scheduling a health action e.g. a flu shot (delivery or pickup of the medication) in the home or current location (geographic location)).

Claims 6 and 14
In the combination above, Zamer further discloses:
wherein the at least one action comprises: automatically creating an appointment for the user to visit a medical care provider ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” discloses automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider); and 
automatically notifying the medical care provider of the anticipated health impact on the user of the identified conditions at the geographic location (Figure 6 and ([0051]: “the travel health status screen 600 offers a health action scheduling link 610 that the user may select to automatically schedule a health action (e.g., a flu shot) to prepare for the health situation at the new location. While actions by the system provider device 202 have been described that allow a link to be selected to automatically schedule the health action for the user, the user may be linked to a variety of medical service providers to schedule their own health action” disclose automatically scheduling (creating appointment) for the health action such as a flu shot with the medical service (care) provider. Automatically scheduling (creating an appointment) with a medical care provider for the flu shot will also automatically notify the medical care provider of the anticipated flu (health impact) due to the flu outbreak in Seattle, WA (identified conditions at the geographic location)).

Claims 7 and 15
In the combination above, Cahan further discloses:
wherein the at least one action comprises automatically suggesting to the user alternative travel plans, the alternative travel plans suggesting replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed and Sullivan and Church to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claims 8 and 16
In the combination above, Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans, the alternative travel plans replacing plans for the user to travel to the identified geographic location with plans for the user to travel to a new geographic location having conditions less severe than at the identified geographic location (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed and Sullivan and Church to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Claim 20
In the combination above, Cahan further discloses:
wherein the at least one action comprises automatically scheduling alternative travel plans for the user (e.g. ¶13: determine a proposed travel itinerary overall vulnerability level value and providing to the given individual an alternative travel itinerary having a modified overall vulnerability level value that is less than the proposed travel itinerary overall vulnerability level value or ¶41: personalized recommendation to the individual for an alternative travel itinerary that varies at least one of the travel route to lower the overall vulnerability level value for that individual associated with the proposed travel itinerary or ¶42: alternative travel itinerary can be displayed automatically along with the original proposed travel itinerary. As illustrated, the alternative travel itinerary has two legs connecting three points, the point of origination A 251 from the proposed travel itinerary, an alternative intermediate destination point B' 263 and an alternative final destination point C' or ¶43: alternative travel itineraries being generated automatically).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Zamer and Cahan and Ahmed and Sullivan and Church to automatically generate, suggest, and/or schedule alternative travel itinerary as taught by Cahan for the benefit of lowering the overall vulnerability level value for that individual associated with the proposed travel itinerary (Cahan especially e.g. ¶¶13,40-43). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B.B./
Examiner, Art Unit 2127



 /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127